Citation Nr: 0432425	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  92-22 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to a compensable evaluation for scars of the left 
hand.


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from January 1957 to 
September 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1991 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the noncompensable 
evaluation for scars of the left hand.  

In August 1993, the Board denied a compensable evaluation for 
scars of the left hand.  The veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In August 1996, the Court, inter alia, vacated the 
Board's decision as to the issue of entitlement to a 
compensable evaluation for scars of the left hand, and 
remanded the matter to the Board for further action.  
Pursuant to the Court's decision, the case was remanded to 
the RO in February 1997, October 1997, and again in September 
1999 for additional development and adjudicative actions.  

The Board issued another decision in August 2000, denying the 
claim.  The veteran appealed the decision to the Court.  In 
March 2001, the Secretary filed a motion to vacate the August 
2000 Board decision and remand asserting that enactment of 
the Veterans Claims Assistance Act (VCAA) of 2000 had 
occurred during the appeal process and that the veteran's 
claim must be remanded for readjudication under the new law.  
The Court granted the motion in March 2001.

The Board issued another decision in April 2002, denying the 
claim.  The veteran appealed the decision to the Court.  In 
January 2003, the Secretary of VA and the veteran filed a 
joint motion to vacate the April 2002 Board decision and 
remand asserting that the Board had provided inadequate 
reasons and bases to support its conclusion that VA provided 
adequate notice of information and evidence necessary to 
substantiate the veteran's claim pursuant to 38 U.S.C. 
§ 5103(a), as amended by the VCAA.  The Court granted the 
motion in January 2003.

In compliance with the joint motion, the Board remanded the 
claim for entitlement to a compensable evaluation for scars 
of the left hand in May 2003.  The case has been returned to 
the Board for further appellate review. 

In October 2002, the veteran submitted an application to 
reopen the claim for service connection for a low back 
disorder.  An August 2003 rating decision denied reopening 
the claim, and the veteran submitted a notice of disagreement 
in December 2003.  The record reflects that the RO issued a 
statement of the case in April 2004.  In August 2004, the 
veteran's representative stated that neither she nor the 
veteran had received a statement of the case regarding this 
issue.  The record does not reflect that another statement of 
the case was issued; however, a VA Form 9, Appeal to the 
Board of Veterans' Appeals, was received on August 19, 2004.  
The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
low back disorder is not an issue that is currently before 
the Board, as it has not been developed and certified for 
appeal.  Regardless, the RO should ensure that the veteran 
and his representative have received a statement of the case 
regarding this issue.  Because a statement of the case has 
been issued, which was not returned as undeliverable, the 
Board does not find that this issue needs to be remanded.  
See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  Service-connected scars of the left hand are manifested 
by small, well-healed scars which are not painful, keloidal, 
or adherent, and do not limit the motion of the hand or 
wrist.

2.  Weakness in the left upper extremity, with symptoms 
including loss of grip in the left hand, have not been shown 
to be manifestations of, or due to, service-connected scars 
of the left hand.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for scars of the 
left hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.31, 
4.7, 4.118, Diagnostic Codes 7802, 7803, 7804 (2001 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

During the pendency of this appeal, the President signed into 
law the VCAA.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the June 2003 letter, the December 1991 
rating decision on appeal, the September 1992 statement of 
the case, and the August 1998, April 1999, February 2000, and 
April 2004 supplemental statements of the case, the RO 
informed the veteran of the evidence necessary to establish a 
higher evaluation for scars of the left hand and the reasons 
and bases for its determination.  In the June 2003 letter, 
the RO stated that to establish entitlement to an increased 
evaluation for the service-connected scars of the left hand, 
the evidence must show that his service-connected disability 
had gotten worse.  In the September 1992 statement of the 
case, the RO also included the pertinent regulations that 
applied to the veteran's claim for an increased evaluation 
for his service-connected disability, to include the criteria 
for evaluating residual scars.  In the April 2004 
supplemental statement of the case, the RO provided the 
veteran with the amended criteria for evaluating scars.  
Thus, this informed the veteran the criteria needed for a 
compensable evaluation for scars of the left hand.

Additionally, although the August 1993, August 2000, and 
April 2002 Board decisions were subsequently vacated, the 
veteran was still provided copies of these decisions, wherein 
the Board explained the reasons and bases for denying a 
compensable evaluation for scars of the left hand.  Thus, the 
veteran has been informed that in order to warrant a 
compensable evaluation for the scars on the left hand, the 
evidence would need to show that he had active symptoms 
associated with the scars, such as pain, tenderness, 
ulcerations, adherence to underlying skin tissue, and 
limiting the function of the hand.  The veteran has also been 
informed that in order to warrant a compensable evaluation 
for the weakness that has been demonstrated in the left upper 
extremity, he would need to submit competent medical evidence 
of a nexus between the service-connected scars of the left 
hand and the left upper extremity weakness.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
February 2004 letter, the RO stated the following:

VA is responsible for getting the 
following evidence:
?	Relevant records from any Federal 
agency.  This may include medical 
records from the military, from VA 
hospitals (including private 
facilities where VA authorized 
treatment), or from the Social 
Security Administration.
?	VA Medical Center, Tampa, Florida
?	VA Medical Center, Memphis, 
Tennessee

On your behalf, VA will make reasonable 
efforts to get the following evidence:
?	Relevant records not held by a 
Federal agency.  This may include 
records from State or local 
government, private doctors and 
hospitals, or current or former 
employers.  

(Bold in original.)  

VA added that the veteran must provide VA with enough 
information about the records so that VA could request them 
from the person or agency who has them.  It noted that it was 
the veteran's responsibility to make sure that VA received 
all requested records which were not in the possession of a 
federal department or agency.  Also in the June 2003 letter, 
VA told the veteran to "Please send us any additional 
information or evidence within 30 days of the date of this 
letter. . . ."  (Bold in original.)  Further, in the April 
2004 supplemental statement of the case, the veteran was 
provided with the provisions of 38 C.F.R. § 3.159(c)(1) and 
(2), which also informed the veteran of who bears what 
responsibility when obtaining and submitting evidence.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2004).  Here, the RO had obtained the veteran's service 
medical records when he had filed his original claim for 
compensation in 1957.  In connection with the current claim, 
the veteran has reported having received treatment at the VA 
facilities in Memphis, Tennessee; Dublin, Georgia; and 
Birmingham, Alabama, for his left hand.  The record reflects 
that in November 1997, the RO sought to obtain the records 
from the VA facility in Georgia, which records were received 
in January 1998 and associated with the claims file.  The 
Board notes that records from the Memphis, Tennessee, 
facility were included in these records.  The record further 
reflects that in March 1999, the RO requested the VA 
treatment reports from the VA facility in Montgomery, which 
records, including from Birmingham, were received in April 
1999 and associated with the claims file.  In 2004, VA 
received additional VA treatment records from the facility in 
Birmingham, Alabama, dated from June 2002 to May 2004.  The 
veteran has not indicated the existence of any additional 
records that would aid in substantiating the claim.  

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, VCAA-compliant notification was not provided to the 
veteran until after the initial unfavorable determination, 
because that determination took place before the enactment of 
the VCAA.  However, the Court acknowledged in Pelegrini that 
VA could show that the lack of a pre-AOJ decision notice was 
not prejudicial to the claimant.  Id.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Again, it 
must be noted that the VCAA was passed after the initial 
consideratin of the veteran's claim for an increased 
evaluation.  The June 2003 letter and the April 2004 
supplemental statement of the case provided the veteran with 
notification as to both the evidence necessary to 
substantiate a claim for an increased evaluation and which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  While these notices were sent after adjudication of 
the claim, it was provided by the AOJ prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the June 
2003 letter and in the supplemental statement of the case, VA 
provided the veteran with 30 days and 60 days, respectively, 
in which to submit additional evidence.  Following the VCAA 
letter, the veteran submitted a statement indicting that he 
had no further evidence to submit.  The Board finds that the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, the Board's proceeding to decide 
the appeal at this time will cause no prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  While additional VA treatment 
records were received since the last decision, they do not 
address the service-connected scars of the left hand.  
Rather, they address disabilities that are not the subject of 
the current appeal.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been sufficiently met in this 
case.

II.  Factual Background

Service medical records show that on July 18, 1957, the 
veteran was in a jeep accident, where the jeep turned over on 
his hand, and was treated for multiple superficial 
lacerations and abrasions of the upper surface of his left 
hand.  X-rays showed no bony abnormalities.  On July 24, 
1957, the veteran was seen with minimal edema and very slight 
limitation of motion of the joints of the fingers.  Two days 
later, the examiner noted that the edema had subsided and 
that range of motion was normal and that maximum benefit had 
been reached.

The September 1957 separation examination showed that 
clinical evaluation of the veteran's upper extremities was 
normal.  

The veteran filed a claim for service connection in October 
1957, stating that he had an injury to the left hand, with 
grip loss.  A December 1957 VA examination report shows that 
the veteran complained that the left hand was weak.  On 
examination, all joints in the upper and lower extremities 
had full range of motion without pain, tenderness, swelling 
or crepitation on motion.  The examiner stated that there 
were two small scars, less than one centimeter in diameter, 
on the dorsum of the left hand.  He stated the veteran's grip 
was good and that the scars were non-adherent.  X-rays were 
negative for signs of bone or joint injury.  The examiner's 
final diagnosis was "scars, two small, less than [one 
centimeter] in diameter, dorsum, left hand, non-adherent, 
non-symptomatic, non disabling."

In June 1958, the RO granted service connection for left-hand 
scars, and assigned a noncompensable rating, effective 
October 1, 1957.  

According to a February 1961 medical statement from a private 
physician, the veteran had scars and some weakness in the 
left hand grip, due to his inservice jeep accident.  

A January 1978 VA examination report shows that the examiner 
stated that the veteran's upper extremities moved freely 
through range of motion without restriction.  He noted that 
the hands were negative.

A May 1990 VA outpatient treatment report shows that in May 
1990, the veteran was evaluated for pain and swelling of the 
left hand, and reflex sympathetic dystrophy of the left hand.  
Diminished grip strength in the left upper extremity was 
noted.  X-rays in the left hand and wrist, to rule out 
osteoporosis, resulted in an impression of a negative x-ray 
of the left hand; soft tissue swelling of the left wrist; and 
no evidence of osteoporosis.  

A May 1990 rehabilitation medicine service note showed 
reported clinical diagnoses of chronic neck pain radiating to 
the left shoulder and arm, and pain and swelling of the left 
hand.  Secondary diagnoses were cervical spondylosis and 
reflex sympathetic dystrophy of the left hand.  His treatment 
included physical therapy, including grip strengthening 
exercises.  In July 1990, the veteran complained of constant 
pain in his left hand, and continued physical therapy was 
recommended.  In July 1992, it was noted that the veteran 
claimed left hand weakness.  The examiner stated that he felt 
that the veteran had poor effort in the left hand grip, and 
noted that he did not see any motor weakness.  

VA outpatient treatment records show several occasions from 
July 1993 to September 1998 on which weakness in the left 
upper and lower extremities was noted.  Specifically, in July 
1993, he reportedly had weakness in the left upper extremity 
since an accident in service.  In December 1993, the examiner 
noted that there was weakness in the left upper and lower 
extremities.  He graded strength 1/5 in the upper extremity 
and 2/5 in the lower extremity, whereas the right upper and 
lower extremities both had 5/5 strength.  The examiner also 
noted that the veteran had decreased sensation on the left 
side.  The assessment was upper extremity weakness, 
progressive.  In February 1994, the veteran reported 
decreased sensation on the left side of his body.  No 
clinical findings were reported.  In September 1997, the 
veteran reported weakness on the left side.  The examiner 
noted that there were no deep tendon reflexes in the left arm 
and that the veteran had no grip.

A June 1998 VA neurological examination report shows that the 
examiner stated he had reviewed the claims file.  The veteran 
stated that he had a history of pain and decreased use of the 
left arm and leg which had progressively worsened since a 
motor vehicle accident in service.  The examiner reported 
that the veteran had decreased tone throughout the left side 
and was unable to cooperate with the examination, secondary 
to pain on any manipulation of the left arm.  He noted, 
however, there was no atrophy of muscles in the left arm.  
The examiner stated the veteran was unable to lift the 
deltoid, move the biceps or triceps, or get a good grip; 
which he noted would all be less than 2/5 as to motor 
strength.  He stated that there was decreased sensation to 
touch throughout the left side.  The examiner noted that the 
weakness present on the left side was "difficult to explain, 
given the lack of muscle wasting or contracture, given the 
thirty year history of his injury."  A computerized 
tomography (CT) scan was recommended, to rule out an 
intracranial lesion.  The scan, conducted in July 1998, was 
reported to be within normal limits.  X-rays of the left hand 
showed primary degenerative arthritis in the left first 
carpal metacarpal, and minimal degenerative changes at the 
distal interphalangeal, of the second and third fingers, with 
no other abnormality.  

A June 1998 VA examination report shows that the examiner 
noted that the claims file had been reviewed.  The veteran 
reported that he had cut his left hand in a jeep accident in 
service, and that he had picked glass out of the hand for 10 
to 15 years.  He stated he had gradually lost grip strength.  
The examiner stated that upon physical examination, the 
veteran was unable to move the left arm or hand.  He stated 
the veteran could not grasp, push, pull, twist, or probe and 
that there was no motion of the left hand.  Additionally, he 
noted there was no bone or muscle loss.  He further noted 
that the left hand was smaller than the right hand, but that 
the left hand appeared normal, and there was no wasting.  The 
diagnosis was paralysis of the left hand with sensory 
retention, post-traumatic.  He added that the only scarring 
was on the dorsum of the left hand, which was not painful, 
keloidal, adherent, or limiting the motion of parts involved. 

A November 1999 VA muscles examination report shows that the 
examiner noted that the file had been reviewed prior to the 
examination.  The veteran reported that he had cut the left 
hand in a jeep accident in service.  He stated that it had 
healed, but that he had started losing grip and currently did 
not have any grip.  He stated that at the present time, he 
could not move his entire left upper extremity from the 
shoulder down.  The veteran reported that his activity was 
limited by fatigue and inability to move his entire left 
upper extremity.  The examiner stated that upon physical 
examination, there was a one-by-two centimeter scar of the 
dorsum of the left hand, which was nontender and was 
"insignificant in appearance."  He added that there was no 
tissue loss or adhesions, but noted that tendon damage was 
questionable.  Bone or nerve damage was noted to be "not 
determined."  The examiner stated muscle strength was very 
poor and that there was no muscle strength in the left hand, 
except for weak movement of the left thumb.  He stated the 
veteran carried the left arm as though it was paralyzed.  

The examiner entered a diagnosis of paralysis of the left 
upper extremity from the shoulder to the hand, except for the 
thumb.  He stated he was unable to make the causal connection 
between the edema in service and the current residuals.  He 
noted that there was no soft tissue swelling present.  The 
examiner stated that the veteran exhibited paralysis and that 
there was some atrophy present, but not markedly so.  He 
noted the left hand was smaller than the right, but that the 
intrinsic musculature was still present.  It was his 
determination that it was at least as likely as not that the 
identified residuals were due to the inservice injury of the 
left hand.  

A November 1999 VA neurological examination report shows that 
the veteran reported that his left hand had been cut by glass 
while in service, and that he had picked glass out of it for 
years.  He stated that swelling began immediately after the 
1957 accident, but that the hand weakness began about one to 
six months after the injury.  The examiner stated that the 
veteran held his left arm in a flaccid fashion, but at a 90-
degree angle at the elbow with the left thumb hooked into his 
waistband for support.  He noted that the veteran described 
intrascapular discomfort; however, he stated that the left 
acromioclavicular joint had no calcification or point 
tenderness when he distracted the veteran.  The examiner 
stated that upon examination of both hands, there was no 
evidence of any loss or skin appendages, shininess, 
puffiness, edema, or nail changes.  He stated the veteran did 
not have any contracture or resistance to passive range of 
motion of the fingers, thumbs, or wrist.  He noted the 
veteran was hyperaphic to touch at times, but not in a 
consistent manner.  On muscle group testing, the veteran 
provided 0/5 effort at the deltoid, biceps, triceps, wrist 
extensors, flexors and grasps.  The examiner stated the 
following:

When I support his left arm and then 
release, his left arm does not drop at 
the elbow[,] suggesting that he has some 
retained biceps function.  Then, I was 
unable to position his arm in such a way 
to test the triceps against gravity[,] as 
[I was] not able to elevate the arm from 
his side.  He provides resistance 
forcibly when I attempt to lift his elbow 
away from his side, though I palpated no 
contraction of the Teres muscles with his 
adduction.  This strength on adduction 
was 5/5 and accompanied by much complaint 
of pain, though there was no crepitus and 
no sense that I was encountering the 
resistance of a joint capsule in 
attempting to abduct the left arm at the 
shoulder. . . .

The examiner stated that the veteran reported he was unable 
to feel temperature, vibratory, or pin prick at the left 
hand.  He concluded that there was no evidence of chronic 
changes of disuse that would accompany a left upper extremity 
weakness on the basis of stroke or upper motor neuron 
findings, and that there was no evidence of a flaccidity of 
the left upper extremity to suggest nerve severance.  He 
added the following:

Moreover, the limitation of range of 
motion which the patient provides is 
forcible limitation and not one of 
passive resistance, such as would be 
expected with a left rotator cuff injury.  
Such [] injury would be possible with his 
history, but is not collaborated by the 
features of his examination. . . .

A November 1999 VA nerve conduction velocity test disclosed 
sensory motor polyneuropathy.  X-rays of the left hand taken 
at that time did not show any evidence of degenerative joint 
disease, acute fracture or dislocation.  X-rays taken of the 
left shoulder revealed no evidence of acute fracture or 
dislocation in the left hand, left wrist, or left shoulder.  
There was no evidence of degenerative joint disease.  

In a December 1999 addendum, the VA examiner, who conducted 
the neurological examination, noted that the nerve conduction 
study results indicated electrophysiology findings of 
sensorimotor polyneuropathy of the left upper extremity 
affecting both the median and ulnar nerves, both sensory and 
motor functions.  The examiner concluded that:  

Such findings are indicative of more 
generalized neuropathic process and are 
not consistent with a hand injury in 
which, most typically, some, but not all 
of the nerves would be affected, given 
that the hand is still structurally intact 
and that the injury occurred to the dorsal 
surface in the form of glass penetrating 
the skin and being lodged in the 
subcutaneous tissues.  A glass injury 
would cause transection of the nerve and 
the absence of conductions, whereas the 
nerve conduction studies indicate that 
nerve conductions are present, but slowed.

The nerve conduction studies show that the 
nerve continuity has not been disrupted, 
as would occur in an injury in which the 
nerve was cut by glass.

In a December 1999 addendum, the VA examiner, who conducted 
the muscles examination, reported the following:

Upon additional review of this case[,] I 
will add that I am at a loss to explain 
the paraplegia of the entire left upper 
extremity when only his left hand was 
injured in the jeep injury.  Please refer 
to the neurologist's review also. 

IV.  Criteria & Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2004); Schafrath, 1 Vet. App. 589.  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran's service-connected 
disability is evaluated as a skin disorder.  The criteria for 
evaluating skin disorders changed in August 2002.  When a law 
or regulation changes after a claim has been filed but before 
the administrative appeal process is concluded, VA must apply 
the regulatory version that is more favorable to the veteran.  
Therefore, the Board must evaluate the veteran's claim under 
both the former criteria and the current regulations in order 
to ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  The Board will 
lay out the former criteria and the amended criteria for the 
benefit of comparing the criteria.  

The service-connected scars of the left hand have been 
evaluated as noncompensably disabling under 38 C.F.R. Part 4, 
Diagnostic Code 7805, which provides for scars to be rated 
based on limitation of the affected parts.  Other Diagnostic 
Codes that address scars are 7803 and 7804.  Under Diagnostic 
Code 7803, a scar which is superficial, poorly nourished, 
with repeated ulceration will be assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).  
Under Diagnostic Code 7804, a scar which is manifested as 
superficial, tender, and painful on objective demonstration 
will be assigned a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).

Under the amended criteria, a 10 percent evaluation is 
warranted for a scar which is superficial and unstable.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at Note 1.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 2.  Under Diagnostic Code 7804, a 
scar which is manifested as superficial and painful on 
examination will be assigned a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  Under 
Diagnostic Code 7805, a scar will be rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2004).

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

The Board notes that in its decision, the Court, observing 
that the Board had failed to adequately discuss Diagnostic 
Code 7805, determined that the part affected by the veteran's 
scars was the left hand, and, accordingly, identified that 
portion of the rating schedule pertaining to muscle injuries 
of the forearm and hand, contained in Diagnostic Codes 5307, 
5308, and 5309, as applicable.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5307, 5308, 5309 (2004).  The Court noted 
that Diagnostic Code 5307 pertained to flexion of the wrist 
and fingers; Diagnostic Code 5308 addressed extension of the 
wrist, fingers, and thumb, and Diagnostic Code 5309 applied 
to limitation of function of the "grasping movements" of 
the forearm muscles, "supplemented by the intrinsic muscles 
[of the hand] in delicate manipulative movements."  The 
Court stated that the criteria in Diagnostic Code 5309 were 
thought to be relevant, because the veteran had been 
"asserting grip loss as a residual of his in-service hand 
injury since his original 1957 claim, submitted three months 
after discharge." 

Subsequent to the Court's decision, several examinations were 
conducted, which are summarized above, to address the matters 
raised by the Court.  These examinations, conducted in 1998 
and 1999, noted grip strength ranging from no grip at all to 
2/5.  Although "some" atrophy was noted on the November 
1999 muscles examination, it was noted that the intrinsic 
musculature was still present.  In the November 1999 VA 
neurological examination report, the examiner noted that 
chronic changes of disuse were not seen, and it was felt that 
the weakness was "difficult to explain" in light of the 
history and the lack of muscle wasting or contracture.  
Nevertheless, nerve conduction studies in December 1999 
showed a generalized polyneuropathy in the left upper 
extremity.  Thus, while it appears that the level of weakness 
demonstrated by the veteran on the several examinations did 
not correspond to the objective findings, there is 
polyneuropathy present.  Further, the reflex sympathetic 
dystrophy diagnosed in 1990 was not shown on any of the 1998 
and 1999 examinations.  

However, before the level of impairment can be assessed, the 
extent to which any such above-described symptoms can be 
considered to be residual of his inservice injury, or 
resultant scarring, must be determined.  As can be seen from 
the evidence above, the veteran's initial inservice injury 
was described, on several occasions, as consisting of 
superficial cuts and abrasions, and was eventually noted to 
be healed.  At separation, there were no findings related to 
the veteran's hand-clinical evaluation of the upper 
extremities was normal.  In fact, in the report of medical 
history completed by the veteran at that time, he indicated 
that he had back pain as a result of the jeep accident, 
particularly when lifting.  He made no mention of any left 
hand pain.  Following his discharge from service, and 
approximately three months after the injury, the veteran 
filed a claim, stating that his left hand grip was weak.  An 
examination two months later did not reveal objective 
evidence of weakness; however, in February 1961, a private 
physician reported "some" weakness in the left hand grip 
and attributed it to the veteran's accident in service.  From 
1990 to the present, weakness in the left arm, and then 
weakness in the entire left arm, were noted; in 1998, 
weakness in the entire upper and lower extremities of the 
left side was noted.  However, significant muscle wasting or 
contractures have not been shown.  

In determining whether, or to what extent, this disability is 
associated with the veteran's service-connected scars of the 
left hand, the evidence in the veteran's favor consists of 
his October 1957 statement claiming that he had weakness in 
the left hand, the private physician's February 1961 
statement that the veteran had some weakness in the left hand 
grip, due to his inservice accident, and a VA examination of 
the hand in June 1998, which resulted in a diagnosis of 
paralysis of the left hand with sensory retention, post-
traumatic.  In addition, the examiner who conducted the 
muscles examination in November 1999 initially concluded that 
it was at least as likely as not that the identified 
residuals were due to the inservice injury of the left hand.  
(The Board notes that the June 1998 "hand" examination and 
the November 1999 muscles examination was conducted by the 
same VA examiner.)

Evidence against such a conclusion consists of the absence of 
any objective evidence of weakness at the time of the 
veteran's separation examination in September 1957 and in the 
December 1957 VA examination report.  The VA examiner, who 
conducted the November 1999 muscles examination, concluded 
that the edema present in service was not responsible for any 
of the current disability.  In addition, the VA neurological 
examination report prepared in November and December 1999 
ultimately concluded that the polyneuropathy was of a 
generalized process, with slowed conductions, which was not 
consistent with the hand injury, which would have been more 
likely to cause injury to some, but not all, of the nerves, 
and cause total absence of conductions in the affected 
nerves, rather than a slowing.  Additionally, in a December 
1999 addendum, the VA examiner stated that upon further 
review that he was at a loss to explain the paraplegia of the 
entire left upper extremity when only the left hand had been 
injured in the jeep injury.  

In evaluating the weight to be assigned to the above-
described evidence, it is significant to note that the only 
examiner to provide a rationale for the opinion was the 
examiner who conducted the November 1999 and December 1999 
neurological examinations.  The examiner explained that, in 
an injury as described by the veteran, most typically, some, 
rather than all, of the nerves would be affected, and that 
the affected nerves would have an absence of conductions, 
whereas, here, the nerve conduction studies indicated that 
nerve conductions were present, but slowed.  Also, it must be 
noted that the examiner who stated that it was as likely as 
not that the identified residuals were due to the inservice 
injury in a November 1999 examination report, submitted an 
addendum the following month, stating that upon further 
review that he was at a loss to explain the paraplegia of the 
entire left upper extremity when only the left hand was 
injured in service.  

Also hurting the veteran's claim that his weakness of his 
left upper extremity is due to the accident in service is his 
lack of cooperation during the examinations conducted to 
determine the etiology of his left upper extremity weakness.  
In a July 1992 VA outpatient treatment report, the examiner 
stated that the veteran had poor effort as to his left hand 
grip and noted that he did not see any motor weakness.  In 
the June 1998 VA neurological examination report, the 
examiner stated that the veteran was unable to cooperate 
because of pain in his left upper extremity.  He stated that 
it was difficult to explain the veteran's weakness given the 
lack of muscle wasting or contracture and given the 30-year 
history of his inservice injury.  In the November 1998 
examination report, the examiner went into detail as to the 
veteran's lack of cooperation during the examination.  The 
examiner noted that the veteran provided no effort when the 
examiner was attempting to determine the strength in the 
veteran's upper extremity muscles, yet he was able to 
determine that the veteran had biceps function.  He 
subsequently stated that the veteran's limitation of motion 
was "forcible."  The examiner also noted that the veteran's 
complaints of pain during the examination were not 
consistent.  The veteran's lack of cooperation during the 
examinations and the examiners's reports of inconsistent 
findings is evidence against the veteran's claim, as it calls 
into question the veteran's credibility.

Thus, the Board gives the veteran's allegations of left arm 
weakness little probative value.  Examiners have consistently 
noted that the veteran has no muscle wasting, which indicates 
that the veteran is using his left arm regularly.  Although 
it has been noted that the veteran's left hand is smaller 
than the right hand, no medical professional has attributed 
this to the veteran's accident in service, including the 
scars that resulted from the accident.  As stated above, the 
service medical records show that the veteran sustained 
superficial lacerations.  There have been no medical findings 
that the veteran has suffered from tendon or nerve damage 
within the hand.  The veteran did not sustain lacerations to 
his wrist or arm.  As stated in the December 1999 addendum, 
the examiner was at a loss to explain the veteran's 
paraplegia of the entire left upper extremity when only the 
left hand was injured in service.  The Board finds that the 
medical findings made during service and made contemporaneous 
to the accident are, in conjunction with the recent, more 
comprehensive and carefully reasoned neurological studies, 
far more probative of the matter of the severity of the 
veteran's injury, than the current allegations of weakness of 
the entire left upper extremity and the medical findings that 
support his allegations.

Consequently, the Board finds that the preponderance of the 
evidence is against a finding that the impairment in the 
veteran's entire left upper extremity is due to his service-
connected left hand injury residuals.  

The Board notes, however, that this does not rule out a claim 
for service connection for the left upper extremity 
disability on the basis of direct service incurrence, based 
upon his contentions that he began experiencing loss of grip 
strength in service.  The Board had previously referred this 
issue, and the claim for service connection for weakness of 
the left hand was denied in an August 2004 decision.  

Accordingly, since the greater weight of the medical evidence 
attributes the weakness in the left hand to a polyneuropathy 
which is not shown to be due to the service-connected injury 
residuals, including scarring, the criteria for a compensable 
rating based on muscle injury, set forth in Diagnostic Codes 
5306, 5307, and 5308, have not been met.  Similarly, the 
criteria for a compensable rating under Diagnostic Codes 
8512, 8513, 8514, 8515, and 8516, which pertain to 
neurological impairment of peripheral nerves involving the 
function of the hand, are not met for the same reasons.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8512, 8513, 8514, 8515, 
8516.

Considering the veteran's service-connected disability based 
upon the residual "scars," the Board notes that the June 
1998 hand examination report shows that the examiner 
determined that the scars on the dorsum of the left hand, 
were not painful, keloidal, or adherent, and did not limit 
the motion of parts involved.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7803, 7804, 7805 (2001 & 2004).  Although a 
June 1998 x-ray was interpreted as showing arthritis in the 
hand, it was noted to be "primary" arthritis, rather than 
secondary or post-traumatic.  In the November 1999 muscles 
examination report, the examiner noted that the scar on the 
dorsum of the left hand was nontender and "insignificant in 
appearance," with no tissue loss or adhesions.  Tendon 
damage was questionable.  Although it was noted that bone or 
nerve damage was "not determined" as discussed above, other 
examinations have ruled out bone or nerve damage.  Whether 
there was tendon damage was noted to be "questionable;" 
however, no medical professional has identified any specific 
tendon damage, contemporaneously with the accident or 
afterward.  Accordingly, a question as to which of two 
evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for a compensable rating.  38 C.F.R. § 4.7 
(2004).

The veteran is competent to report his symptoms.  To the 
extent that he has alleged that he has weakness in his entire 
left upper extremity, the preponderance of the evidence is 
against a finding that such is due to the service-connected 
scars of the left hand.  To the extent that the veteran has 
alleged that his service-connected scars of the left hand 
have worsened, the medical findings do not support the grant 
of a compensable evaluation for the service-connected 
disability.  The veteran's scars have not been shown to cause 
him any disability.  The Board attaches far more probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements, even if 
sworn. 

In sum, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for a 
compensable evaluation for the scars of the left hand, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.

3.  Extraschedular consideration

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The RO has addressed this 
issue.  The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2004), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the noncompensable evaluation for scars 
of the left hand are clearly contemplated in the Schedule and 
that the veteran's service-connected disability is not 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria.  The Schedule contemplates the 
average impairment in earning capacity in civil occupations 
resulting from disability, and this does not mean that only 
one civil occupation is considered.  Based on the description 
that the veteran's scars cause him no functional disability, 
the Board finds that his service-connected disability would 
not prevent him from working in a civil occupation.

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
degenerative joint disease of the left ankle, status post 
arthrotomy, and the service-connected scars of the left hand 
have rendered the veteran's disability picture unusual or 
exceptional, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.




ORDER

Entitlement to a compensable evaluation for scars of the left 
hand is denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



